May   14, 1956



Hon. Burke Holman                            Opinion    No. S-197
                                                                       Jf,?      s*     a&
County Attorney
Courthouse                                   Rc:     Exemption from State and county
Hous ton 2, Texas                                    ad virlorcln taxes of residence ot
                                                     Assistant   Rect~or.
Dear Mr.    Holman:

             You have requested that we advise you as to whether “a church
can have the separate  residence of an assistant  minister   exempt from State
and county taxation at the same time the separate    residence  of the minister
of the church is so exempt where the aggregate    size of both residences    is
less than one acre “.

              Section 2 of Article  VIII of the Texas Constitution authorizes
the Legislature    to exempt certain classes    and types of property from taxa-
tion. The pertinent provisions     of this section read as follows:
                 u
                 .   . .   the Legislature     may, by general laws,
       exempt from taxation.          . . any proptrrt,y owned by a church
       or by a strictly religious       soc.icty for the exclusive  use as a
       dwelling place for the ministry of such church or religious
       society,    and which yields no revenue whatever to such church
       or religious      society; provided that such exemption shall not
       extend to more properly         than is reasonably   necessary   for a
       dwelling plac:e and in no event more than one acre of land;
              n
       . . a

                 The following provisions  of Article 7150, Vernon’s             Civil Statutes,
were   enacted     in pursuance to the above quoted authorization:

                 “The following   property   shall    be exempt     from   taxation,
       to wit:
                 Y
                . . . any property owned by a church or by~a
       strictly  religious society, for the exclusive  use as a dwell-
       ing place for the ministers    of such church or religious
       society,  the books and furniture iherein and the grou.nds
       attached to such buildings necessary     for the proper occu-
       pancy, use and enjoyment     of the same, and which yields no
    .            I
                                                                                      -       c

.
        \   -;




            Hon. Burke     IIolman.   page L   (Opinion   NO. S-197)




                     revenue whatever to such church or religious      society;
                     provided that such exemption as to the dwelling place for
                     the ministers    shall not extend to more property than is
                     reasonably    necessary   for a dwelling place and in no event
                     more than one acre of land . . .”

                          An additional provision for exemption        is contained       in Article
            7150b,   V. C. S., which reads as follows:

                            “There is hereby exempted from taxation any
                     property owned exclusively     and in fee by a church for
                     the exclusive   use as a dwelling place for the ministry
                     of such church and which property yields no revenue
                     whatever to such church; provided that such exemption
                     shall not extend to more property than is .seasonably
                     necessary   for a dwelling place and in no event to more
                     than one acre of land.”

                          The constitutional    provision  authorizes     the exemption of any
            property owned by a church for the ex.clusive use as a dwelling place for
            the ministry of the church.      In our opinion, the Legislature      was authorized
            to exempt the property in question because        it satisfies   the constitutional
            requirements     of ownership,   use and occupancy     in that the Assistant    Rector
            is serving in the ministry of the church, said ministry          including collectively
            all of the clergy of the church.

                          The portion of Article    7150 before quoted expressly    states the
            l.egislative intent to exempt property used as a dwelling place for the min-
            isters of a church, thus recognizing      that a particular church might have
            more than one minister.     Article   7150b likewise exempts,    in the same lang-
            uage used in the constitutional    provision.   any property used exclusively   as
            a dwelling piace for the ministry     of a church,

                         You are, therefore,   advised that in our opinion the property
            described  in your request is exempt from State and county taxation by the
            plain and unambiguous   provisions   of the statutes previously discussed.




                                               SUMMARY


                           The separate residence of an Assistant   Rector is
                     exempt from State and county ad valorem    taxes even
,




    Hon. 13urlcc Ilolman,   page 3     (Opiniorl No. S-197)



           though the residence      of the Rector is also exempt, as
           long as they together     occupy not more than one acre of
           land. Art. VIII, Sec.     2, Tex. Const.;  Arts. 7150, 7150b,
           v. c. s.


                                              Yours   very     truly,

    APPROVED:                                 JOHN BEN SHEPPERD
                                              Attorney General of Texas
    W. V. Geppert
    Taxation Division

    J. Arthur   Sandlin                       By   hfG&.~         h?‘&$o~,    TQ-
    Reviewer                                       Marietta     McGregor   Payne
                                                   Assistant    Attorney Gene al
    J. C. Davis,   Jr.
    Reviewer

    ‘L. W. Gray
     Special Reviewer

    Davis Grant
    First Assistant,

    John Ben Shepperd
    Attorney General